PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,229,684			:  REQUEST
Imran			   	 		:  FOR RECALCULATION
Issue Date:  January 25, 2022			:  OF  PATENT TERM 
Application No. 16/405,909			:  ADJUSTMENT 
Filed:    May 7, 2019	:  and 
Atty Docket No.	                                             :  NOTICE OF INTENT TO ISSUE 
130257-0275 (712.302)	                                     :  CERTIFICATE OF CORRECTION 
			
This is responsive to the “Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d)”, filed on March 23, 2022.  

This recalculation is not the Director’s decision under 35 U.S.C. 154(b)(4).

The request is granted.

Pursuant to the “Interim Procedure for Requesting Recalculation of the Patent Term Adjustment With Respect to Information Disclosure Statements Accompanied by a Safe Harbor Statement”, the patent term adjustment is recalculated to one hundred and sixty-five (165) days.

A review of the application file history reveals that the adjustment to the patent term was reduced by one hundred and five (105) days, pursuant to 37 CFR 1.704(c)(10), for the filing of an Information Disclosure Statement (IDS) on October 13, 2021, after a Notice of Allowance and Issue Fee Due was mailed on September 15, 2021.  The record reveals that the IDS filed on October 13, 2021, included a statement under 37 CFR 1.704(d).  The 105-day reduction to the patent term adjustment is removed, accordingly.

The Office will sua sponte issue a certificate of correction.  Pursuant to 37 CFR 1.322, the Office will not issue a certificate of correction without first providing assignee or patentee an opportunity to be heard.  Accordingly, patentee is given one opportunity to respond to the recalculation.  The response must be filed within two (2) months from the mail date of this communication.  No extensions of time will be granted under § 1.136. 

The application file is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. At the expiration of the two month period for response, the Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred and sixty-five (165) days.

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificate of Corrections Branch at (703) 756-1814.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Copy of DRAFT Certificate of Correction